                   Case 20-11835-JTD   Doc 17-1     Filed 07/22/20    Page 1 of 1




                                CERTIFICATE OF SERVICE

         I, Daniel J. DeFranceschi, hereby certify that on July 22, 2020, I caused a copy of the

foregoing Notice of Appearance and Demand for Service of Notices and Papers to be served upon

the following parties in the manner indicated.


 Via CM/ECF & Courtesy First Class Mail           Via CM/ECF & Courtesy First Class Mail

 YOUNG, CONAWAY, STARGATT &                       OFFICE OF THE UNITED STATES
 TAYLOR, LLP                                      TRUSTEE
 Michael R. Nestor                                Timothy J. Fox
 Kara Hammond Coyle                               844 King Street, Suite 2207
 Betsy L. Feldman                                 Lockbox #35
 1000 North King Street                           Wilmington, Delaware 19801
 Wilmington, Delaware 19801

 Via CM/ECF & Courtesy First Class Mail           Via CM/ECF & Courtesy First Class Mail

 LATHAM & WATKINS LLP                             LATHAM & WATKINS LLP
 George A. Davis                                  Ted A. Dillman
 Madeleine C. Parish                              Helena G. Tseregounis
 885 Third Avenue                                 Nicholas J. Messana
 New York, New York 10022                         355 South Grand Avenue, Suite 100
                                                  Los Angeles, California 90071




                                                    /s/ Daniel J. DeFranceschi
                                                    Daniel J. DeFranceschi (No. 2732)




RLF1 23749261v.1
